FARMER, C.J.
We affirm the final judgment in this negligence action. Our affirmance is without prejudice to the right of the Galantes to recover attorney’s fees in any action against their insurer for bad faith in refusing to settle. See McCleod v. Cont’l Ins. Co., 591 So.2d 621, 626 (Fla.1992), superseded by statute as stated in Time Ins. Co. v. Burger, 712 So.2d 389 (Fla.1998) (“we hold that the damages recoverable in a first-party suit under section 624.155 ... are those amounts which are the natural, proximate, probable, or direct consequence of the insurer’s bad faith actions.... Such damages may include ... attorney’s fees incurred by the plaintiffs. The attorney’s fees recoverable shall also include any fees *1292incurred in the original underlying action as a result of the insurer’s bad faith actions”).
GUNTHER and MAY, JJ., concur.